Case: 17-41219      Document: 00514519304        Page: 1     Date Filed: 06/19/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                   No. 17-41219                                FILED
                                 Summary Calendar                          June 19, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ALBERTO CHAVEZ-SUAREZ,

                                                Defendant−Appellant.




                  Appeals from the United States District Court
                       for the Southern District of Texas
                               No. 7:14-CR-1622-5




Before SMITH, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *

      Alberto Chavez-Suarez, federal prisoner #76245-379, was convicted of



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-41219     Document: 00514519304     Page: 2   Date Filed: 06/19/2018


                                  No. 17-41219

conspiracy to possess with intent to distribute 100 kilograms or more of mari-
huana. He seeks to proceed in forma pauperis (“IFP”) on appeal of the denial
of his motion for declaratory relief.

      The motion for declaratory relief, based upon an immigration statute,
8 U.S.C. § 1228, was a “meaningless, unauthorized motion” over which the dis-
trict court lacked jurisdiction. United States v. Early, 27 F.3d 140, 141-42 (5th
Cir. 1994). Chavez-Suarez’s appeal is without arguable merit and therefore is
frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Chavez-
Suarez’s motion to proceed IFP is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH
CIR. R. 42.2.




                                        2